At the
very outset of my remarks, both on my own behalf and
on behalf of the Haitian nation, I would like to express
our sincerest congratulations to you, Sir, on your
unanimous election to the presidency of the General
Assembly at the sixtieth session. Your wealth of
experience in matters of security, human rights and
development augur well for the success of our
discussions.
I would also like to pay tribute to Jean Ping,
Minister for Foreign Affairs of Gabon, whose
moderation, sense of compromise and restraint won
him universal respect and esteem during the previous
session.
May I also express my sincere gratitude to the
Secretary-General for his tireless efforts in the cause of
peace, democracy and development. That triad —
peace, democracy and development — is now the new
name for progress made by peoples and for stability in
the world.
It is in that context that, for more than a year
now, the Organization has deployed the United Nations
Stabilization Mission in Haiti (MINUSTAH), which is
helping to improve the security climate in the country.
We requested the Mission because of our firm belief in
international solidarity. We would like to take this
opportunity to thank all those countries that have
displayed their friendship to Haiti by contributing in
one way or another to the deployment of MINUSTAH.
From this rostrum, I would like to express my
sincerest sympathy for the afflicted populations of the
southern part of the United States of America that have
been so tragically affected by the passage of Hurricane
Katrina in August, one of the most devastating
hurricanes ever to strike our continent. We would like
once again to express to the Government and people of
the United States our deepest compassion and our
profound solidarity in these trying times.
Our Organization is now 60 years old. The
celebration of that anniversary will be a splendid
extension of the High-level Plenary Meeting of heads
of State or Government, which was intended as an
initial stocktaking of the implementation of the
commitments undertaken in the Millennium
Declaration.
The Government of Haiti supports the spirit of
the text adopted on 16 September, which broadly
reviews the minimum objectives that the international
community intends to achieve by 2015. Likewise, the
Republic of Haiti supports all steps taken to increase
development assistance through the use of funds of
solidarity at the international level.
The Government of Haiti attaches the greatest
importance to the proposal of the French Republic to
create stable and lasting financing through innovative
mechanisms in order to prevent and cure the major
pandemics of our time. I am pleased to note that many
of the world’s leaders have received that proposal with
the greatest interest.
We also welcome various other initiatives,
including the United Kingdom proposal for an
International Financial Facility, which arranges for
borrowing on the financial markets to increase
assistance to the poorest countries, in particular for the
fight against HIV/AIDS. It deserves our consideration.
However, those efforts may not achieve their
objectives if a comprehensive solution to the debt
problem of the countries of the South is not found. It
would be a positive contribution to international
security to solve the debt problem by cancelling the
8

debts of the least developed countries and helping
those countries overcome their financial difficulties by
assisting their development. The Republic of Haiti
unreservedly supports all negotiated, effective,
comprehensive and lasting initiatives of the United
Nations aimed at solving the distressing debt problem
of the peoples of the poor countries.
On the sixtieth anniversary of our Organization,
we should heed the many calls for the reform of the
United Nations. Certainly, significant progress is being
made, in particular the proposal to transform the
Commission on Human Rights into a Human Rights
Council. Chapter XIII of the Charter should be
removed, along with the references to trusteeship
contained in Chapter XII.
With respect to the Security Council, the
Republic of Haiti supports paragraph 153 of the
outcome document, which proposes the early reform of
the Security Council in order to make it more broadly
representative, efficient and transparent and thus to
further enhance the Council’s effectiveness and the
legitimacy degree of implementation of its decisions.
In that regard, I reaffirm the position of Haiti, as
expressed by Prime Minister Gérard Latortue, in favour
of correcting the historical error of not having a
representative of the Latin American and Caribbean
region among the permanent members of the Security
Council.
The Republic of Haiti is at the crossroads. In a
few weeks, general elections will be held throughout
the country to select the nation’s elected
representatives at all levels. The elections are
thoroughly inclusive. All sectors and all political
parties without exception are participating. Admittedly,
the road to completing the process has been difficult,
marked by the outbreak of violence and feverish
moments. Rediscovering freedom is not easy. During
long months, the country has lived in a situation
bordering on chaos, in which armed bands have held
many of the capital’s neighbourhoods hostage and
committed the worst atrocities. Fortunately, they have
been, for the most part, held in check by the combined
efforts of the Haitian National Police and the United
Nations Stabilization Mission in Haiti (MINUSTAH).
Calm is gradually returning. I am convinced that
the electoral campaign will take place in a peaceful
climate, in spite of the large number of presidential
candidates. At present, the horizon is brightening
perceptibly, despite the desperate acts of ruthless
gangs. Also, a national dialogue has been launched
involving all relevant sectors of the country. The
preparatory committee established for the purpose will
shortly issue its report.
In that context, the Government and the people of
Haiti are grateful to the United Nations and friendly
countries of all continents for their solidarity with Haiti
and for their interest in the successful outcome of the
present elections. Nothing can now stop the march
towards pluralist and democratic elections, to be held
in a climate of security ensured by the Haitian National
Police, with the support of MINUSTAH.
Haiti’s chronic political instability and serious
socio-economic problems have compelled a great
number of our fellow citizens to migrate to
neighbouring shores considered to be more hospitable.
However, tensions are now arising among a certain
fringe sector of the local population of the host
countries. We request the leaders of those countries to
deal with that issue urgently in order to stop radicals
from taking advantage of the situation and committing
abuses against expatriate Haitians. For our part, we are
open to all negotiations aimed at restoring calm and
finding solutions in accordance with international
treaties and rights related to immigration.
At this decisive moment of the transition, we
renew our appeal to the international community to
visit us to observe the holding of the elections. We
want transparent elections in which the candidates
elected will not be challenged. We are grateful to the
United Nations for the support that it is providing to
Haiti during this critical period.
I reiterate the solemn appeal that I made from this
rostrum one year ago to the international community
not to leave Haiti isolated, so that, on 7 February 2006,
I can hand over power to a new, freely elected
President, thereby placing Haiti once and for all in the
community and comity of democratic nations; so that
the Government which emerges from the elections can
get down to the challenging task of economic
reconstruction and social progress — with, of course,
the resolute support and unflagging solidarity of the
international community; so that Haiti can emerge from
underdevelopment and extreme poverty, which provide
fertile ground for all dictatorships; and so that the
country can finally recover its unity and its soul.
9

In that spirit of solidarity and authentic
cooperation — which is, after all, the raison d’être of
the United Nations — the Republic of Haiti will work
to achieve, between now and 2015, the Millennium
Development Goals, to which all countries aspire.